Filed 2/18/22 In re K.G. CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


In re K.G. et al., Persons                                   B315934
Coming Under the Juvenile                                    (Los Angeles County
Court Law.                                                   Super. Ct. No.
                                                             20CCJP01885)


LOS ANGELES COUNTY
DEPARTMENT OF
CHILDREN AND FAMILY
SERVICES,

         Plaintiff and Respondent,

         v.

S.T.,

         Defendant and Appellant.


      APPEAL from an order of the Superior Court of the County
of Los Angeles, Sabina A. Helton, Judge. Reversed and
remanded with directions.
      Jesse McGowan, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, David Michael Miller, Deputy County
Counsel, for Plaintiff and Respondent.

             ____________________________________

     The juvenile court terminated the parental rights of S.T
(mother) to her children, K.G. and P.G., under Welfare and
Institutions Code section 366.26.1 Mother appealed from the
termination order, contending that it should be conditionally
reversed and remanded for compliance with the inquiry and
notice requirements of the Indian Child Welfare Act (ICWA) 2 and
related California statutes. No interested party filed a
respondent’s brief; instead, mother and the Department of
Children and Family Services (the Department) filed a joint
petition and stipulation for limited reversal and remand to the
juvenile court for compliance with ICWA and the issuance of an
immediate remand.
      The present case involves reversible error because the
parties agree, and we concur, there was noncompliance with
ICWA and related California provisions. (In re K.R. (2018) 20
Cal.App.5th 701, 706–709; see also In re Benjamin M. (2021) 70
Cal.App.5th 735, 744.) And, after reviewing the entire record, we
find that the statutory requirements set forth at Code of Civil

1     All further statutory references are to the Welfare and
Institutions Code unless otherwise indicated.

2     Title 25 United States Code section 1901, et seq.




                                2
Procedure section 128, subdivision (a)(8) for a stipulated reversal
have been satisfied here. (In re Rashad H. (2000) 78 Cal.App.4th
376, 379–382.)




                                 3
                         DISPOSITION

      The juvenile court’s June 25, 2021, order terminating
parental rights under section 366.26 is conditionally reversed and
remanded for ICWA compliance. On remand, the court shall
proceed as follows:
      1.     The court shall order the Department to conduct a
further inquiry investigation into mother’s claims of Indian
heritage, including making diligent efforts to interview mother,
the maternal grandfather, the maternal great-grandmother, and
all known extended family members, for the purpose of obtaining
information required for ICWA notice compliance.
      2.     The court shall order the Department to contact the
Cherokee Nation, the Eastern Band of the Cherokee Indians,
United Keetoowah Band of the Cherokee Indians and provide
those tribes with such information as they deem necessary to
allow them to determine if the children, K.G. and P.G., are
members of one of those tribes or eligible for membership in one
of them. This contact may be by telephone, facsimile
transmission, or electronic mail.
      3.     The court shall order the Department to document its
further inquiry investigation, including its interviews with family
members and attempts to conduct such interviews, its contact
with the tribes, and the information obtained from the tribes, and
to provide that documentation to the juvenile court.
      4.     The court shall conduct a noticed hearing with
reappointed counsel for mother and L.G. (father) to review the
adequacy of the Department’s further inquiry investigation and
the information obtained from the tribes. If the court determines
that the Department’s further inquiry investigation was




                                4
adequate and that there is no reason to know that K.G. and P.G.
are “Indian children” as that term is defined under ICWA, the
court shall reinstate the order.
      5.     If the court determines that the Department’s
investigation was adequate and that there is a reason to know
that K.G. and P.G. are “Indian children” as that term is defined
under ICWA, the court shall order the Department to provide
adequate ICWA notice to the tribe or tribes, mother, father, and
the regional Bureau of Indian Affairs and shall proceed
thereafter in compliance with ICWA and related California
statutes.
      The remittitur shall issue forthwith.

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                         KIM, J.



We concur:




             RUBIN, P. J.




             BAKER, J.




                                5